Citation Nr: 1141524	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  05-26 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 4, 2003, for an award of service connection for posttraumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error (CUE) in rating decisions dated in October 1972, September 1994, January 1995 and March 1996.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Since that time, the Veteran has moved, and his claim now falls under the jurisdiction of the Waco, Texas RO.  

The Veteran testified before the undersigned at a Travel Board hearing in November 2005.  A transcript of this hearing is associated with the claims folder.  In August 2007, the Board remanded the claim for further development.  After the most recent adjudication of the claim in December 2009, the Veteran submitted additional evidence with a written waiver of agency of original jurisdiction (AOJ) consideration. 

In a December 2010 action, the Board dismissed the Veteran's CUE claim.  At that time the Board also denied the Veteran's claim for an effective date prior to September 4, 2003, for the award of service connection for PTSD.  The Veteran appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court vacated and remanded the portion of the Board's December 2010 decision dismissing the CUE claim and implemented the provisions of an April 2011 Joint Motion for Partial Remand (Joint Motion).  The Board's decision as to the earlier effective date claim was not encompassed in the Joint Motion.

In the Joint Motion, the parties agreed that in a March 2005 Notice of Disagreement (NOD) and an August 2005 Substantive Appeal, the Veteran had raised a motion alleging CUE in an October 2002 Board decision, which, inter alia, denied service connection for PTSD.  Thus, the parties concurred that the Board's December 2010 CUE discussion "did not adequately convey to [the Veteran] why his allegation of CUE in the October 2002 BVA decision was not adjudicated."  

The Board emphasizes that motions alleging CUE in a prior Board decision are separately docketed.  See 38 C.F.R. § 20.1405.  Motions filed under subpart O of 38 C.F.R., Part 20, are not appeals and, except as otherwise provided, are not subject to the provisions of part 19 of this title or this part 20 which relate to the processing and disposition of appeals.  See 38 C.F.R. § 20.1402.  Assuming a motion for CUE was raised by the 2005 statements, such motion is subject to strict pleading requirements for Board CUE motions.  See 38 C.F.R. § 20.1404.  Nevertheless, in deference to the Court's Order, the Board has referred this issue for separate docketing at the Board and for notification procedures.  38 C.F.R. § 20.1405.  The matter will be addressed by a Veterans Law Judge in a separate Board decision when it reaches its place on the Board's docket.  See 38 U.S.C.A. § 7107.

Finally, the issue of entitlement to service connection for erectile dysfunction secondary to prostatectomy/medication has been recently raised by the record in a July 2011 submission, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed decision dated in October 1972, the RO denied entitlement to service connection for immature personality, claimed as a nervous condition.  In June 1979, the RO denied an application reopen a previously denied claim for service connection for immature personality.  The Veteran initiated an appeal of the June 1979 rating decision, but did not initiate a timely appeal.

2.  The Veteran filed a claim for service connection for PTSD in November 1993, which was denied in unappealed September 1994, January 1995 and March 1996 rating decisions.  

3.  In July 1998, the RO denied an application to reopen the previously-denied claim for service connection for PTSD, which was upheld by the Board in October 2002.  

4.  The October 1972, September 1994, January 1995 and March 1996 rating decisions were subsumed by the Board's October 2002 denial of the PTSD claim on the merits. 

5.  A March 2003 Decision Review Officer decision implemented the Board decision that denied service connection for PTSD.

6.  On September 4, 2003, the Veteran filed a request to reopen a claim of entitlement to service connection for PTSD.  In a November 2003 rating decision, the RO granted service connection for PTSD, effective September 4, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 4, 2003 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.400 (2010).

2.  The October 1972, September 1994, January 1995 and March 1996 rating decisions have been subsumed by the Board's October 2002 decision and cannot be challenged on the basis of CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 20.1104 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In September 2003, the AOJ sent a letter to the Veteran providing the notice required for his initial claim of service connection.  Service connection was subsequently granted, and the Veteran appealed the effective date assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice.  Regardless, pursuant to the Board's remand instructions, the Veteran received notification as to the evidentiary requirements necessary to establish an earlier effective date in August 2007 and August 2008.  With respect to the portion of the decision involving CUE, the Court has held that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in part in 38 U.S.C.A. §§ 5103, 5103A, do not apply to claims of CUE in prior final decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  In any event, the above-referenced August 2007 and August 2008 notices informed the Veteran of the process by which CUE is established.  The claim was subsequently readjudicated in the December 2009 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the Board finds that the Veteran has been adequately notified of the information and evidence necessary to substantiate his claims.

In his brief to the Court, the Veteran asserted that the Board erred in dismissing his claim alleging CUE in October 1972, September 1994, January 1995 and March 1996 rating decisions without providing him notice of the jurisdictional defect and the opportunity to submit additional argument and evidence pursuant to 38 C.F.R. § 20.101(d).  However, 38 C.F.R. § 20.101(d) contemplates situations where the Board, on its own initiative, raises a question as to a potential jurisdictional defect, most commonly where an appellant has failed to submit timely pleadings in perfecting an appeal to the Board.  In the instant case, there is no potential jurisdictional defect based on the Veteran's failure to act in a timely or proper fashion, to which the Board could utilize principles of equity in order to reach the merits of the underlying claim.  Instead, as described below, the Board is precluded as a matter of law from addressing whether there exists CUE in the above-cited rating decisions, as they have been subsumed by the Board's October 2002 decision.  See 38 C.F.R. § 20.1104.  Thus, affording the Veteran the opportunity to submit argument and evidence on the Board's inability to address the CUE claim would serve no useful purpose.  Moreover, even if the Board were to determine that such notice is required, the provisions of 38 C.F.R. § 20.101(d) have been satisfied in this case, as the Veteran has been informed of the Board's inability to address the CUE claim via its December 2010 decision, and has had opportunity to submit additional argument and evidence to the Board since that time.  

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.  Additionally, the Veteran provided testimony at a November 2005 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims folder.  

In this regard, the Board acknowledges an August 2004 submission from the Veteran which indicates that he has been in receipt of benefits from the Social Security Administration (SSA) since May 2003.  However, there is no indication SSA records relevant to this appeal exist.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  Here, as described below, the crux of the earlier effective date claim rests upon whether the Veteran filed a claim to reopen service connection for PTSD between the most recent final denial of record in October 2002, and the current effective date in September 2003.  Under 38 C.F.R. § 3.157(b), records such as those from SSA may be accepted as an informal claim to reopen.  However, the type of situation contemplated by the regulation is where a formal claim for compensation has previously been disallowed for the reason that the service-connected disability is not compensable in degree.  See 38 C.F.R. § 3.157(b).  As detailed below, this scenario is applicable to the instant case.  Thus, 38 C.F.R. § 3.157(b) would not avail the Veteran.  See also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) (medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  

The Board further finds that this situation is distinguishable from Woods v. Gober, 14 Vet. App. 214 (2000), in which the Court determined that the appellant's SSA records should be obtained, as such records would be pertinent to the underlying issue of entitlement to an earlier effective date for the award of service connection for PTSD.  Crucially, the appellant in Woods had a pending prior unadjudicated claim for service connection for PTSD dated in 1984.  Thus, records pertaining to his SSA benefits, which were awarded in 1987, could potentially contain evidence of an earlier diagnosis of PTSD and allow for assignment of an earlier effective date based on the "date entitlement arose."  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2).  In this case, as reflected below, the Veteran's claim for PTSD has been subject to a number of prior final decisions, most recently by the Board in October 2002.  The record contains no pending unadjudicated claim for PTSD, and the Veteran does not contend otherwise.  Therefore, obtaining the Veteran's SSA records would be an exercise in futility, as such records would have to contain an informal claim for service connection for PTSD to allow for assignment of an earlier effective date, which, as detailed above, is not possible based upon the facts of this case.  Thus, the holding of Woods is inapplicable to the instant appeal, and his SSA records need not be obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board remanded the claim in August 2007 for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Stegall does not require "full" compliance or even "strict" compliance with the remand directive.  It only requires "substantial compliance."  The Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions.  See e.g., D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

In its 2007 remand, the Board requested additional notification pursuant to the VCAA of the evidentiary requirements for establishing an earlier effective date and CUE, as well as initial adjudication of the Veteran's allegation of CUE in the October 1972, September 1994, January 1995 and March 1996 rating decisions.  As described above, the Veteran was advised of the evidentiary requirements to establish an earlier effective date and CUE in 2007 and 2008, and the December 2009 SSOC specifically considered the Veteran's contentions of CUE.  Therefore, the Board finds that the purpose of the 2007 remand has been substantially fulfilled, and the duty to assist has been satisfied.

Factual Background

The Veteran submitted his original claim for service connection for "nerve problems" in July 1972.  By rating decision dated in October 1972, the RO denied service connection for immature personality, finding no evidence of a psychiatric disability.  In April 1977, the Veteran submitted a second claim, this time for a "nerve disorder" and in a June 1979 rating decision the RO denied service connection again for immature personality finding no new and material evidence with which to reopen the claim.  The Veteran submitted a notice of disagreement in January 1980, and a statement of the case was issued in February 1980, but he did not initiate an appeal of that decision.  

In November 1993, the Veteran submitted his third psychiatric claim, this time specifically for PTSD.  In March 1994, he submitted a statement outlining his claimed stressors.  By rating decision dated in September 1994 the RO denied service connection for PTSD, finding no diagnosis of PTSD.  Subsequently, the RO hearing officer denied service connection for PTSD in a January 1995 decision, again finding no confirmed diagnosis of PTSD.  By rating decision in March 1996, the RO continued the denial of service connection for PTSD based on no established diagnosis of the disorder.  The Veteran submitted a notice of disagreement in April 1996, and a statement of the case was issued in May 1996, but he did not initiate an appeal of that decision.  

In December 1997, the Veteran attempted to reopen his claim for PTSD.  By rating decision dated in July 1998 the RO denied service connection for PTSD, based on the Veteran's failure to submit new and material evidence.  In October 2002 the Board confirmed the RO's denial of service connection for PTSD on the merits.  

In a March 2003 Decision Review Officer decision, the RO determined that new and material evidence had not been submitted to reopen the claim for PTSD.  On September 4, 2003, the Veteran submitted a statement which read: "I contend that the attached evidence should be considered new and material evidence to reopen my claim for consideration of S.C. for P.T.S.D.  I also disagree with your decision dated 3/27/03 that denied my S.C. for bursitis, left hip and memory loss" (Emphasis added).  By rating decision dated in November 2003 the RO granted service connection for PTSD and assigned an effective date of September 4, 2003.  The Veteran thereafter appealed the effective date assigned.



Effective Date

Applicable law and VA regulations provide that the effective date for an award of service connection established on the basis of new and material evidence "received after final disallowance" or on the basis of a "reopened claim" under 38 C.F.R. 
§ 3.157, as in this case, shall be the date of receipt of the reopened claim or the date entitlement arose, whichever is later.   See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) and (r).

Based upon a complete review of the evidence on file, and for reasons and bases expressed immediately below, the Board finds that the currently assigned effective date of September 4, 2003, is the earliest effective date assignable for service connection for PTSD as a matter of law.

In essence, the Veteran argues that he is entitled to service connection for PTSD from either July 10, 1972, the date of his original claim for "nerve problems," or November 30, 1993, the date of his original claim for PTSD.  Notably, at the November 2005 Board hearing, the Veteran indicated that he was claiming an effective date of either October 25, 1972, reportedly the original claim for service connection for a nervous disorder, or March 10, 1994, reportedly the date of the reopened claim for PTSD.  For clarification, upon close review of the record, the Board notes that the original claim for service connection for a nervous disorder was July 10, 1972, not October 25, 1972 - the October date was the date of the first rating decision denying service connection for immature personality.  Additionally, March 10, 1994, was the date of a stressor statement, not a claim to reopen PTSD.  The date of the claim to reopen was actually November 30, 1993, and the March 10, 1994 stressor statement was submitted in support of that claim.  

The Board initially recognizes that the initial claim of service connection for "nerve problems" can be construed as a claim for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In the Veteran's initial July 1972 claim, he indicated his nerve problems began in April 1972, one month after his return from Vietnam and right around the time he presented for treatment for anxiety.  Subsequent attempts to reopen the claim describe a "nervous or mental disorder" related to Vietnam, and the Veteran has testified that his symptoms at the time of the 1972 claim are the same as those he currently experiences.  Accordingly, it is plausible that the initial claim for service connection for nerve problems could have encompassed a claim for PTSD.  Nevertheless, as explained below, this does not support entitlement to an earlier effective date for service connection for PTSD.  

A careful review of the record in this case reveals the most recent unappealed and therefore final denial of service connection for PTSD was the October 2002 Board decision, in which the Board reopened a claim for service connection for PTSD, but then denied the claim on the merits.  In March 2003, a Decision Review Officer (DRO) decision was issued, which explained that the Board's October 2002 decision was final.  The first communication from the Veteran following the October 2002 Board decision that relates to his PTSD claim was received on September 4, 2003.  As noted earlier, that statement reads:  "I contend that the attached evidence should be considered new and material evidence to reopen my claim for consideration of S.C. for P.T.S.D.  I also disagree with your decision dated 3/27/03 that denied my S.C. for bursitis, left hip and memory loss" (Emphasis added).  

The law mandates that the effective date for an award of service connection established on the basis of new and material evidence "received after final disallowance" or on the basis of a "reopened claim" shall be the date of receipt of the reopened claim or the date entitlement arose, whichever is later.   See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) and (r).  In the present case, the October 2002 Board decision that denied service connection for PTSD was final.  The first request to reopen that claim was received in September 2003.  In a November 2003 rating decision, the RO granted service connection for PTSD, and properly assigned an effective date of September 4, 2003, the date of the first claim to reopen service connection for PTSD that was received after the final October 2002 Board decision on that matter.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) and (r).  
As for the Veteran's claim for an effective date in either 1972 or 1993, those decisions became final, and may not serve as a basis to establish an earlier effective date.  See id.  Given the October 2002 Board decision, and the lack of communication from the Veteran between October 2002 and September 2003 as to the PTSD claim, the September 2003 effective date is proper, and there is no legal basis to assign an earlier effective date, absent a CUE challenge, which is discussed below.  

CUE

Essentially, the Veteran indicated at the November 2005 hearing that he believed that the RO committed CUE in the October 1972, September 1994, January 1995, and March 1996 rating decisions.  The Veteran testified that he has had the same symptoms since he separated from service, and that those symptoms are part of the PTSD for which he is now service connected.  He indicated, in summary, that the past rating decisions had denied him service connection on the basis of no current diagnosis of PTSD, but he believes that he has in fact had PTSD all along.  See also the Veteran's March 2005 NOD.  In an October 2007 statement, the Veteran alleged that he should have been provided a VA examination in 1972, that the evidence in 1972 was sufficient to establish combat stressors, and that his lay testimony at the Army Discharge Review Board was not properly considered by the RO in prior rating decisions.

An unappealed rating decision, reviewed on the merits by the Board, is subsumed in the Board decision and is not subject to a collateral attack via a claim of CUE.  See Manning v. Principi, 16 Vet. App 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998)); Duran v. Brown, 7 Vet. App. 216, 224 (1994).  See also Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).

In this case, the October 1972, September 1994, January 1995, and March 1996 rating decisions were ultimately reviewed on the merits by the Board in October 2002.  Accordingly, these prior rating decisions became subsumed in the October 2002 Board decision, and therefore cannot be contested based on an allegation of CUE.  See 38 C.F.R. § 20.1104.  Although the October 1972 rating decision was issued pursuant to a claim for service connection for a nervous disorder, rather than PTSD, under Clemons, supra, it is evident that Veteran was pursuing a claim for the same matter.  Thus, that decision was subsumed in the October 2002 Board decision as well.  

The Court has held that CUE claims which are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  This is the situation here. Accordingly, to the extent the Veteran is alleging CUE in the October 1972, September 1994, January 1995, and March 1996 rating decisions, his appeal is dismissed.

ORDER

Entitlement to an effective date prior to September 4, 2003, for an award of service connection for PTSD is denied.

The claim to revise the October 1972, September 1994, January 1995 and March 1996 rating decisions on the basis of clear and unmistakable error is dismissed.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


